Tannenwald, </., dissenting: I think the majority decision flies in the face of section 152(e)'. That language expressly states that where a child receives over one-half of his support from his parents, who are legally divorced or separated under a decree or written separation agreement, and such child is in the custody of one or both parents “such child shall be treated, for purposes of subsection (<z), as receiving over half of his support during the calendar year from the parent having custody for a greater portion, of the calendar year” (emphasis added), unless the other parent meets certain specified conditions. It is undisputed that petitioner did not satisfy those conditions. I do not think it is possible to deal with this case under section 152(a) without regard to the express language of section 152(e). Granted that the difficulties stemming from conflicting claims between parents for dependency exemptions were the generating force for legislative action, the clear mandate of section 152(e) is not limited in application to situations where a conflict exists. The fact that the petitioner and respondent have agreed on the amounts of support involved is beside the point. A third party, namely, the other spouse, is usually involved in this type of situation, albeit, in this particular case, the petitioner’s former wife was a nonresident alien during the taxable year and therefore not subject to United States tax. Atkins and Qtjealt, //., agree with this dissent.